Citation Nr: 1725913	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran.



INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2015, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the claims file.

The Board remanded the appeal in January 2016 for further development; the appeal has now returned to the Board.


FINDING OF FACT

A low back disorder, currently diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, is not etiologically related to any incident of active military service, nor did the degenerative joint disease manifest within one year of service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed. 38 U.S.C.A. §§ 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a low back disorder, as it was incurred during active duty service when he strained his low back during his military police duty and physical training, and when carrying heavy equipment.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value; accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding this claim of entitlement to service connection for a low back disorder, the Board has reviewed all of the evidence in the record, and has fulfilled its obligation to provide an adequate statement of reasons or bases supporting this decision. See 38 U.S.C.A. § 7104 (d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The evidence establishes a current low back disorder. The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lower lumbar spine with left S1 radiculopathy upon VA examination in July 2011, confirming a prior MRI-based diagnosis in June 2011. The Board therefore finds that a current chronic low back disorder is demonstrated.

An in-service injury is also demonstrated. The Veteran's entrance exam recorded no complaints of low back pain, and indicated a normal spine. However, service treatment records (STRs) document the Veteran's complaint and treatment episodes of low back pain in July 2004; and during his September 2006 separation exam, the Veteran complained that his health was worse overall due to back pain, though he did not have low back pain at the time.

With respect to the third element of service connection, a nexus or link between the current low back disorder and active duty, service and post-service records do not support the claim. STRs do not document a chronic low back disorder; as discussed above, the Veteran was treated for acute back pain during service, but the issue was treated and resolved.

In April 2007, the Veteran was afforded a VA C&P examination; he did not complain of low back pain or any other neuromuscular symptomatology, and no spine examination was ordered.

In October 2007, the Veteran was involved in a motor vehicle accident, and was treated by chiropractor Dr. Roger Nguyen. As part of his examination report in November 2007, Dr. Nguyen stated that while the Veteran's low back pain preexisted the accident, and was exacerbated by the accident, the Veteran's medical history of low back pain since service had not contributed to his present disorder. Based on X-rays, Dr. Nguyen noted damage to the Veteran's lumbar spine which accorded with the accident, but did not note any degeneration.

In July 2011, the Veteran was treated by the pain management clinic at the Milwaukee VA medical center (VAMC) as part of ongoing treatment there. His examining doctors observed that degenerative joint disease of the Veteran's lumbar spine appeared to have begun in 2008. The doctors also record that the Veteran reported an X-ray after the October 2007 accident which identified a "compressed disc" as the source of his low back pain.

VA examiners in July 2011, April 2016, and May 2016 provided opinions against the claim. During the July 2011 VA examination, the examiner stated that the Veteran's low back disorder was less likely than not to have been caused by any incident during service. The examiner's rationale was that the low back-related medical events in service were solely acute, and resolved by treatment, and that there was no diagnosis of a chronic low back disorder at the time. The Veteran had reported an episode of low back pain during boot camp, but also reported self-treatment with resolution. Moreover, STRs and VA treatment records between the Veteran's discharge in September 2006 and the October 2007 accident were silent for any diagnosis or treatment of a chronic low back disorder.

During the April 2016 VA examination, the examiner stated that the Veteran's low back disorder was less likely than not to have been caused by any incident during service. The examiner's rationale was that the Veteran likely had a lumbar strain during service, which per medical literature would have resolved itself, and would not be etiologically related to the Veteran's current chronic low back disorder. Moreover, the examiner stated that the STRs contained no evidence of a chronic low back disorder, and that the Veteran's separation exam reflects the Veteran's account of low back pain in 2004 but none at separation. The examiner continued that there was no further evidence of post-service treatment of the Veteran's low back pain until after the October 2007 accident, and that the Veteran's statements indicated a first onset of low back pain since service in 2008, after the accident, and well after his original low back pain complaint in 2004. 

In a May 2016 VA addendum report, the examiner provided a follow-up opinion supporting his April 2016 examination that included consideration of the Veteran's STRs from Naval Hospital Lejeune and Naval Hospital Cherry Point. The examiner stated that the STRs document the single episode of acute low back pain in July 2004, and confirm the examiner's supposition of a lumbar strain at the time; the STRs also include X-rays, which reveal a normal spine without any indication of a chronic low back disorder at the time. The examiner further noted that the Veteran's April 2007 C&P examination does not indicate any spine disorders at the time. The examiner also addressed testimony by the Veteran's wife and mother as to episodes of low back pain in service, stating that the testimony matched the Veteran's existing back pain complaints. 

The Board places a great deal of probative weight on the July 2011, April 2016, and May 2016 VA opinions, as well as the April 2007 C&P examination, and Dr. Nguyen's examination, as they all represent competent medical evidence regarding the etiology of the Veteran's low back disorder. The VA examiners considered the Veteran's entire history when rendering the unfavorable opinions, including both the documented medical history in the record, as well as the Veteran's and others' lay statements and testimony; the opinions are well-reasoned, and based on sound medical principles. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). Dr. Nguyen is a competent medical professional who examined the Veteran of the Veteran's own accord, and produced a negative opinion regarding a nexus between the Veteran's low back disorder, and any low back pain during service. All competent medical evidence weighs against an entitlement for direct service connection for the Veteran's low back disorder.

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. In this case, degenerative joint disease of the lumbar spine was first diagnosed during the July 2011 VA examination, based on a previous June 2011 MRI; the earliest medically-noted possible onset of the Veteran's chronic low back disorder was 2008, which is almost two years after he separated from service, and which is also subsequent to his October 2007 accident and associated low back pain exacerbation. Furthermore, Dr. Nguyen's X-ray of the Veteran's lumbar spine in October 2007 was negative for any degeneration, confirming that the Veteran did not have degenerative joint disease of the lumbar spine within a year after discharge from service. Therefore, service connection on a presumptive basis for a chronic disease is not warranted. 38 U.S.C.A. §§ 1101, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's degenerative joint disease of the lumbar spine is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of continuous low back pain since service are a sufficient basis for an award of service connection. Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995). Once evidence is determined competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that he experienced the onset of low back pain during service, and that such pain has continued since then. In this case, the Board finds that the Veteran's reports of continuous symptoms of low back pain since service are not credible in light of the contents of the STRs and post-service treatment record. As noted above, the Veteran did not complain of back pain during his separation exam; while he did note some low back discomfort during a VA primary care visit in October 2006, there is no record of any treatment of low back pain between the Veteran's separation in 2006 and the October 2007 accident. Moreover, as noted during the July 2011 pain management treatment, the Veteran stated that he believed that a "compressed disc" was the source of his low back pain, in the context of treatment rather than pursuit of a claim. As noted by the VA examiner who rendered the May 2016 addendum, the Veteran filed claims for multiple medical disorders with the VA in October 2006, right after discharge, but a low back disorder was not among them. The Veteran's lay reports of continuous symptoms of low back pain since service are therefore in contradiction with the contents of the medical records, and the Board finds that medical records carry more credibility, as they relate the Veteran's contemporaneous symptoms and complaints, or lack thereof. 

The Board has also considered lay statements and testimony by the Veteran, his wife, and his mother, connecting the Veteran's current chronic low back disorder to service. However, as lay people without medical training, they are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). The Board acknowledges that the Veteran and his family members are competent to testify as to observable symptoms, but finds that their opinions as to the cause of the symptoms simply cannot be accepted as competent evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). The Board observes that the Veteran has testified that his duty belt use, excessive amount of time standing as a military policeman, and physical training after long days of standing, caused the injury which led to the current low back disorder. However, as discussed above, the examiner noted during the April and May 2016 VA examinations that the Veteran's low back pain during service was the result of an acute strain which resolved, and not the onset of the chronic low back disorder. Lay testimony by the Veteran's wife and mother serve to support the Veteran's claims of low back pain in service and after discharge, but does not speak to the nexus between the pain in service based on the Veteran's low back strain, and pain after service due to the Veteran's chronic low back disorder.

Therefore, the Board finds that service connection for the Veteran's low back disorder must be denied, as the preponderance of the evidence is against a finding that the disability is related to active service. Indeed, there is no competent, credible evidence linking the Veteran's current low back disorder to any incident of active service. There is additionally no competent evidence which indicates that the Veteran had a chronic low back disorder within one year of active service, nor a continuity of symptomatology from his service until the present.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). The current appeal was filed under the fully developed claim (FDC) program designed to expedite VA claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. See VA Form 21-526EZ. The FDC form is accompanied by notice informing the Veteran of the evidence required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence. Here, the Veteran filed his VA Form 21-526EZ in July 2011, describing his history of low back pain and treatment during service and stating that he had low back pain since then. This indicates that the Form 21-526EZ included the proper notice of what was necessary to substantiate the service connection claims, as the Veteran demonstrated his knowledge thereof.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records, and providing an examination or obtaining a medical opinion when necessary to make a decision on the claim. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim. To satisfy this additional obligation, the Veteran's STRs, VA records, private treatment records, and lay statements have been obtained and associated with his file for consideration.

This claim was previously remanded by the Board in January 2016 to provide the Veteran with a new VA examination, to adequately address missing STRs in the Veteran's claims file. The Veteran was provided with another VA examination in April 2016 and again, upon receipt of more records, with an addendum opinion in May 2016, and the examiner provided negative nexus opinions. The April and May 2016 opinions are responsive to the determinative issue of causation; the opinions contain the required explanatory rationale, which is where most of the probative value of a medical opinion is derived. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Consequently, the Board finds that there has been substantial compliance with these remand directives. See Stegall, 11 Vet. App. at 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


